DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 and the species “panel of biomarkers listed in (ii)” and the species “a statin” in the reply filed on 05/24/22 is acknowledged.  Claim 25 is withdrawn as being directed to a non-elected invention.  Claims 1-24 are pending and under examination.

Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The invention, in some aspects, relates to”.  This language should be avoided.

Specification
 The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a continuation and claims the benefit of U.S. Patent Application No. 14/991,644, filed January 8, 2016”.   Applicant should insert --, now U.S. Patent 10,254,272--.               
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Page 3 of the specification discloses terms such as o.crosol.sulfate, 2.hydroxyhippurate 1.nonadecanoylglycerophosphocholine and has other such typographical errors throughout the specification (see also for example typographical errors in the Claim Objections below).
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following typographical errors: o,cresol. sulfate in lines 9 and 16; N.acetylphenylalanine in lines 11 and 18;  N.acetylleucine in lines 11 and 18, cysteine.glutathione.disulfide in lines 10 and 17;  1.nonadecanoylglycerophosphocholine in lines 17 and 12.HETE in lines 15 and 19;  2.hydroxyhippurate in lines 12, 19, 21, 28, 30, and 33; N.acetylglycine in line 23 and 30;  3. ethylphenyl sulfate in  lines 23 and 26; N.acetylputrescine in lines 24 and 30;  glycocholenate.sulfate in line 25; 1.linoleoyl.GPE in line 28; 3. ethylphenyl sulfate in line 31;  1.oleoylglycerol in line 32; 2.hydroxyhippurate, line 33; 6.oxopiperidine.2.carboxylic. acid in line 33. Appropriate corrections are required.  In addition, the same typographical errors and other misspellings should be corrected in the specification.  



Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
           Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
             NOTE:  It is noted that the preamble of claim 1 recites “a human subject” however, the body of the claim recites “a subject” and does not make clear if this subject is the human subject of the preamble.  Therefore, the portion of the rejection referring to ‘subject’ is referring to the subject recited in the body of the claim.
             The claims are directed to a method for evaluating a subject for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary atherosclerotic plaque comprising measuring the levels of each analyte within a panel in a b8iological sample from the subject and comparing the levels with one or more reference samples and determining increased or decreased amounts of the analytes.    The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation ' biological sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  Also, the claim broadly recites “if the analytes in the biological sample are increased or decreased…”.  Therefore, the current claims allow for each analyte to be either increased or decreased and allows for numerous combinations of increases and decreases of the analytes in the panels.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘subject’, ‘biological sample’, and he analytes being able to be either increased or decreased such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 3 discloses that the disclosure provides non-invasive methods for evaluating a human subject for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary atherosclerotic plaque.  Page 4 of the specification discloses measuring by mass spectrometry the levels of each of a plurality of metabolites in a blood sample from a human subject.  Page 5 of the specification discloses the subject is human.  Page 20 of the specification discloses the sample is plasma or serum.  The specification on page 88 discloses a panel wherein valylleucine was decreased, glutamate was elevated, acisoga was elevated, urate was elevated, glucuronate was elevated, fucose was elevated, butyrylcarnitine was elevated, and mannose was elevated.  The specification on page 89 discloses another panel wherein acisoga was elevated, cysteine.glutathione.disulfide was decreased, threonate was decreased and  o.cresol.sufate was elevated. The examples in the specification are limited to the evaluating a human subject for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary by measuring the level of recited analytes in plasma, serum or blood samples from the human subjects wherein a panel has specific analytes with a specific increase or a specific decrease and a specific combination of these decreases and increases with the analyte.  The specification does not provide for any and all biological samples from any and all species of subject nor does it provide a correlation of the recited analytes with any combination of increases or decreases of the analytes in any and all biological samples from any and all species of subject and specifically correlated with (ASCAD) or as having a coronary atherosclerotic plaque.
 Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species   differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only examples utilized in the specification appears to be limited to human serum, plasma or blood samples and measurement of the recited analytes for evaluating the human subject for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary atherosclerotic plaque.  The specification does not disclose that the recited analytes which appear in serum, plasma or blood of ASCAD subjects also appear in samples such as lung, brain, sputum, stool or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with RA, UC or CD..  As stated supra the specification appears to be limited to human serum, plasma or blood samples and measurement of the recited panels of analytes for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary atherosclerotic plaque.  
            The specification also fails to provide for a correlation of the recited analytes in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited analytes exists in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these biomarkers exist in such subjects with a specific correlation of ASCAD or coronary atherosclerotic plaque.  Further, it is not well known in the art that these samples provide for the analytes and that a correlation exists between such analytes in the samples to ASCAD or coronary atherosclerotic plaque.  The examples in the specification appear to be limited to the detection of the recited analytes in human serum, plasma or blood and correlated ASCAD or coronary atherosclerotic plaque.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the measurement of the recited analytes in any and all biological samples in any and all species of subjects or that any and all samples comprise or are expected to comprise the recited analytes and any combination of increases or decreases of the analytes in any and all biological samples from any and all species of subject and specifically correlated with (ASCAD) or as having a coronary atherosclerotic plaque.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 5 the recitation “from a subject” is vague and indefinite because it is unclear if the applicant is referring to the human subject recited in the preamble of the claim or if the applicant intends another subject.
Claim 1 recite panels of biomarkers. However, the biomarkers for each panel are listed without a transitional word such as “and’ and “or”. Thus, it is unclear whether each panel requires comprising all of the listed biomarkers or one biomarker is selected from the listed biomarkers.  Thus, it renders the claim indefinite. All the dependent claims are included.
Claim 1 is vague and indefinite in reciting “identifying the subject as having atherosclerotic coronary artery disease or as having a coronary atherosclerotic plaque if measured levels of the analytes in the biological sample are increased or decreased relative to the amounts of analytes in the reference samples” because if each marker is increased or decreased or if applicant intends a certain marker is decreased and a different marker is increased.  It is unclear how a marker (analyte) can be indicative of ASCAD if it can be both increased or decreased in the condition.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. 
Claim 17 recites “the determining step” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, the phrase “such as” in line 2 of claim 17 renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites that the CAD comprises atherosclerosis. However, claim 1 from which claim 10 depend already recites “a human subject for having atherosclerotic coronary artery disease (ASCAD) or as having a coronary atherosclerotic plaque, thus the human subject has atherosclerosis.  As such, claim 10 fail to further limit the subject matter of the claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to a naturally occurring correlation between the levels of the recited biomarkers in a subject with ASCAD or coronary atherosclerotic plaque compared with a reference sample. 
    
Step 2A, Prong 2
The additional elements of measuring the levels of the biomarkers and comparing to a reference sample  does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “identifying the subject as having atherosclerotic coronary artery disease or as having coronary atherosclerotic plaque if measured levels of the analytes in the biological sample are increased or decreased relative to the amounts of the analytes in the reference samples”.   The “identifying” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the increases or decreases of the analytes being correlated with atherosclerotic coronary artery disease or as having coronary atherosclerotic plaque.  No active method steps are invoked or clearly required; the “identifying” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by Perichon et al (US 2016/0116486) it is well known, routine and conventional to assay one or more markers such as N-acetylglycine and 3-thylphenylsulfate (panel recited in Cl. 1, viii) in a sample an compare to that of a reference (e.g. para 011, Table 3).  As shown by Geigenmuller et al (US 2015/0293072) it is well known, routine and conventional to assay a sample for panel of biomarkers that may include acisoga, mannose, valerylcarnitine, 1-linoleoyl GPE, glycoursodeoxycholate, threonate, 2-hydroxyhippurate and salicylate (e.g. pgs 19-22) (panel recited in Cl. 1 X).  As shown by Lonergan et al (US 2018/0314790) it is well known, routine and conventional in the art to assay for panels of analyes that include glutamine, acisoga, valylleucine, mannose, glucuronate, urate, valerylcarnitine and 12-HETE (e.g. Table 3, pages 12-22) (e.g. panel recited in Cl. 1 IV). 
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.  Further, the dependent claims also fail to provide additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,254,272. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and US 10,254,272 is directed to a method of evaluating a subject for having ASCAD or coronary atherosclerotic plaque comprising measuring the levels of analytes in a panel and comparing to that of a reference sample and identifying the subject as having ASCAD or coronary atherosclerotic plaque and one of ordinary skill in the art would recognize that the more concise panels recited in 10,254,272 would encompass panels such as panel (i) of the current application because each of the markers in (i) or the current application are included in the panel of US 10,254,272 which has additional markers.  One would understand that those panels of the current application which have a less amount of the markers but are also included in the bigger panels of US 10,245.272 would be encompassed by the larger panels of US 10,254,272.
Allowable Subject Matter
Claims 124 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 101, Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest panels of analytes as recited which are correlated with ASCAD or coronary atherosclerotic plaque.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641